461 So. 2d 130 (1984)
James Russell ANDERSON, Appellant,
v.
Georgia Gayle ANDERSON, a/K/a Georgia Gayle Anderson Benson, Appellee.
No. 84-1045.
District Court of Appeal of Florida, Third District.
November 13, 1984.
Rehearing Denied January 22, 1985.
*131 Horton, Perse & Ginsberg and Mallory Horton, Miami, for appellant.
Hendricks & Hendricks and Ben Hendricks, Jr., Coral Gables, for appellee.
Before SCHWARTZ, C.J., and BARKDULL and JORGENSON, JJ.
PER CURIAM.
Pursuant to a provision in the final judgment which granted the court that authority,[1] the order under review gave permission to the mother-custodian for the minor child of the parties to move with her to her new home and employment in Kansas City, Missouri. We conclude that no abuse of the broad discretion afforded the trial judge in determining the best interests of the child has been demonstrated. See Simon v. Simon, 435 So. 2d 941 (Fla. 4th DCA 1983).
Affirmed.
NOTES
[1]  The Wife shall be prohibited from moving the primary residence of the minor child of the parties out of Dade or Broward Counties, without the written approval of the Husband; or permission of the Court.